                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION

KEITH M. SHANKLIN,
Inmate No. 00007942,

      Plaintiff,

v.                                             CASE NO. 3:19cv4286-MCR-EMT

BUFFEE DICKENS, et al.,

     Defendants.
__________________________/
                                    ORDER

      This cause comes on for consideration upon the chief magistrate judge’s

Report and Recommendation dated February 4, 2020. ECF No. 7. Plaintiff has been

furnished a copy of the Report and Recommendation and afforded an opportunity to

file objections pursuant to Title 28, United States Code, Section 636(b)(1). No

objections have been filed. Instead, Plaintiff has agreed to the dismissal of this

matter. See ECF No. 8.

      Having considered the Report and Recommendation, without objections

thereto, I have determined the Report and Recommendation should be adopted.

      Accordingly, it is now ORDERED as follows:

      1.     The chief magistrate judge’s Report and Recommendation is adopted

             and incorporated by reference in this Order.
                                                                        Page 2 of 2

     2.    This case is DISMISSED WITHOUT PREJUDICE as malicious,

           pursuant to 28 U.S.C. ' 1915A(b)(1).

     3.    The clerk will enter judgment accordingly and close this case.

     DONE AND ORDERED this 26th day of February 2020.



                                     s/   M. Casey Rodgers
                                    M. CASEY RODGERS
                                    UNITED STATES DISTRICT JUDGE




Case No. 3:19cv4286-MCR-EMT
